Citation Nr: 1707797	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating in excess of 10 percent for degenerative arthritis of the bilateral knees.  In a March 2012 rating decision, separate 10 percent ratings were assigned for each knee, effective May 17, 2000, the date service connection was awarded.

The Board remanded the claims for additional development in November 2011 and October 2013.  In a March 2015 decision, the Board denied the Veteran's claims for increased ratings for his bilateral knee disabilities.  He subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in August 2015, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further consideration.  

Thereafter, in November 2015, the Board again remanded the claims for additional development.  Then, in June 2016, the Board granted separate 10 percent ratings for status post meniscectomy of the left and right knees, and remanded the remaining claims for additional development.  In a September 2016 rating decision, the Agency of Original Jurisdiction (AOJ) implemented the Board's award and assigned separate 10 percent ratings for the Veteran's left and right knee meniscal disorders, effective October 14, 2009, and December 16, 2010, the date of his meniscal surgeries, respectively.  The remaining claims now return for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was examined in regard to his claims for increased ratings for bilateral arthritis of the knees in January 2007, December 2011, and November 2013.  In the March 2015 decision, the Board relied on such examinations, and denied increased ratings for his degenerative arthritis of the bilateral knees.  As noted above, he subsequently appealed such denial to the Court.

In the August 2015 Joint Motion, the parties agreed that the Board erred by not adequately considering and discussing all potentially applicable diagnostic codes in making its decision.  See Schafrath v. Derwinski, 1Vet. App. 589, 592-93 (1991).  Specifically, the parties found that the Board failed to sufficiently explain its decision not to assign separate ratings under Diagnostic Code 5259 for the Veteran's residual symptomatology of his bilateral meniscectomies.  

As a result of the Joint Motion, the Board again remanded the Veteran's claim in November 2015, and an addendum opinion was obtained in December 2015.  Thereafter, in a June 2016 decision, the Board granted separate 10 percent ratings for status post meniscectomy of the left and right knees pursuant to Diagnostic Code 5259, which was subsequently implemented in a September 2016 rating decision.  However, the June 2016 Board decision also remanded the Veteran's remaining claims for increased ratings for his degenerative arthritis of the left and right knees in order to provide the Veteran an opportunity to identify any outstanding treatment records and afford him a VA examination to address the current severity of such conditions, to include addressing any additional limitations experienced due to repeated use or flare-ups.  

Thereafter, in a July 2016 letter, the Veteran was afforded an opportunity to identify any outstanding evidence not associated with the record, and he was afforded a VA examination in August 2016 that fully addressed the nature and severity of the Veteran's bilateral knee disabilities.

However, the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the Veteran's VA examinations performed in January 2007, December 2011, November 2013, and August 2016, it does not appear that such testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination so as to address such inquiries, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given another opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his degenerative arthritis of the bilateral knees.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative arthritis of the bilateral knees.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral knee disability conducted in January 2007, December 2011, November 2013, and August 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should discuss whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's bilateral knee disability results in recurrent subluxation or lateral instability.   

The examiner should comment upon the functional impairment resulting from the Veteran's bilateral knee disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


